DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al (US 20090005906) in view of Takenaka et al (US 5459659).
	Regarding Claim 1, Tajima teaches a computer-implemented method executed by one or more processors of a robot (see at least Fig. 4), the method comprising: 
	calculating a zero moment point of a center of mass (COM) of a body of the robot  (see at least calculating ZMP of robot in par. 0073)
	updating a position trajectory of the COM of the robot according to the zero moment point of the COM of the body to obtain an updated position of the COM of the body (see at least updating the trajectory of the center of gravity in a manner that ensures the ZMP of the robot stays inside the flat foot of the robot during a one-leg-grounded phase in par. 0026 and in a manner in which the ZMP stays coincident with the target ZMP trajectory in par. 0071); 
	obtaining posture information of the robot (see at least relative trajectory of toe of the loose leg of robot being stored as gait data in the gait data storage device in par. 0044 and the gait data update device obtaining this data in par. 0049 ); 
	updating a posture trajectory of the robot according to the posture information (see at least updating trajectory of the toe of the loose leg in each of the movement sections based on the current trajectory in par. 0049) 
	performing inverse kinematics analysis on the updated position of the COM of the body and the updated posture trajectory of the toe of the loose leg to obtain joint angles of legs of the robot (see at least target joint angle generation device performing inverse kinematics calculation on the trajectory of the center of gravity and toe of the loose leg in par. 0045)
	controlling the robot to move according to the joint angles (see at least actuator control device driving the joints to their target joint angles in par. 0046).
	Tajima does not appear to explicitly teach the following, but Takenaka does teach:
	obtaining force information associated with feet of the robot (see at least six axis force/torque sensors 36 between ankle joint and foot of each leg measuring reaction force with ground in col. 7 lines 35-57 and Fig. 7);
	calculating a zero moment point of a center of mass (COM) of a body of the robot based on the force information (see at least determining actual ZMP based on reaction force F in col. 2 lines 17-44 and Fig. 2);
	obtaining posture information of the robot (see at least measuring the robot trunk’s inclination angle with inclination sensor in col. 4 lines 4-16 and Fig. 7);
	updating a posture trajectory of the robot according to the posture information to obtain an updated pose angle (see at least calculating θmdl based on the measured inclination error steps 100-104 of Fig. 11 and col. 11 lines 5-23 and then using θmdl to update the target trunk position/orientation in step 114 of Fig. 11 in col. 12 lines 53-63)
	performing inverse kinematics analysis on the updated pose angle to obtain joint angles of legs of the robot (see at least calculating joint displacements from target trunk position/orientation in step 118 of Fig. 11 and col. 13 lines 10-17)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Tajima to incorporate the teachings of Takenaka wherein the actual ZMP of the robot is calculated based on output from force sensors at the robot feet and the measured inclination error in the posture of the trunk is compensated for by leg joint position modifications obtained through inverse kinematics. The motivation to incorporate the teachings of force sensor based ZMP calculation of Takenaka would be to enable feet position/orientation compliance to compensate for the moment acting about the target ZMP position, which improves balance (see col. 12 line 64 to col. 13 line 10). The motivation to incorporate the teachings of inclination angle error compensation of Takenaka would be to smoothly restore attitude stability without loss of ground contact after a disturbance (see col. 13 lines 20-35).
Regarding Claim 8, Tajima as modified by Takenaka teaches a non-transitory computer readable medium storing one or more programs to be executed in a robot the one or more programs, when being executed by one or more processors of the robot, causing the robot to perform processing (see at least control unit being a computer device with ROM and hard disk in par. 0029 of Tajima) comprising the method of Claim 1 (note the processing steps are the same as the method of Claim 1, see Claim 1 analysis for rejection of the method).
Regarding Claim 15, Tajima as modified by Takenaka teaches (references to Tajima) a robot (see at least robot 2 in par. 0027 and Fig. 1) comprising: 
one or more processors (see at least control unit including computer device having CPU in par. 0029); 
a memory (see at least ROM and RAM and hard disk in par. 0029); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs (see at least controller being programmed to control the robot in par. 0012 and storing gait data as well as controlling the robot to walk in par. 0029) comprises (note the instructions are the same as the method of Claim 1, see Claim 1 analysis for rejection of the method).
Claim(s) 6-7, 13-14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al (US 20090005906) in view of Takenaka et al (US 5459659) and Murakoshi et al (US 20180028861).
	Regarding 6,  Tajima as modified by Takenaka teaches the computer-implemented method according to claim 1 (see Claim 1 analysis). Tajima and Takenaka do not appear to explicitly teach the following, but Murakoshi does teach: 
	wherein calculating the zero moment point of the COM of the body of the robot based on the force information, comprises: 
	calculating a zero moment point of a left foot of the robot based on force information associated with the left foot (see at least calculating ZMP of one foot based on force information associated with the one foot in par. 0037); 
	calculating a zero moment point of the right foot of the robot based on force information associated with the right foot (see at least calculating ZMP of one foot based on force information associated with the one foot in par. 0037 and Fig. 2); and 
	calculating the zero moment point of the COM of the body of the robot based on the zero moment point of the left foot and the zero moment point of the right foot (see at least calculating ZMP of both feet calculated based on both the ZMP of the right and left feet in par. 0038 and Fig. 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Tajima as modified by Takenaka to incorporate the teachings of Murakoshi wherein the ZMP of each foot is calculated and then the ZMP of the body is calculated based on the ZMP of each foot. The motivation to incorporate the teachings of Murakoshi would be to identify weight shift, enabling faster balance improvement (see par. 0039).
	
	Regarding Claim 7, Tajima as modified by Takenaka teaches The computer-implemented method according to claim 6 (see Claim 6 analysis). Tajima and Takenaka do not appear to teach the following, but Murakoshi does teach wherein the zero moment point of the COM of the body of the robot is calculated according to formulas as follows:
	
    PNG
    media_image1.png
    212
    311
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    471
    666
    media_image2.png
    Greyscale











	(see at least par. 0038 and Formula 2)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Tajima as modified by Takenaka to incorporate the teachings of Murakoshi wherein the ZMP of each foot is calculated using formula 2. The motivation to incorporate the teachings of Murakoshi would be to identify weight shift, enabling faster balance improvement (see par. 0039).
Regarding Claim 13, Tajima as modified by Takenaka and Murakoshi teaches a non-transitory computer readable medium for implementing the method of Claim 6 (see Claim 6 analysis for rejection of the method).
	Regarding Claim 14, Tajima as modified by Takenaka and Murakoshi teaches a non-transitory computer readable medium for implementing the method of Claim 7(see Claim 7 analysis for rejection of the method).
Regarding Claim 20, Tajima as modified by Takenaka and Murakoshi teaches a robot for implementing the method of Claim 6 (see Claim 6 analysis for rejection of the method).

Allowable Subject Matter
Claims 2-5, 9-12, 16-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The closest prior art comes from Tajima and Takenaka but the prior art alone or in combination does not appear to teach calculating an angular acceleration of the robot according to the posture information, the actual angular velocity, the desired angle, and the desired angular velocity of the robot in combination with all of the other limitations in Claims 2, 9, and 16.


	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seo et al (US 20130173054) discloses a method of controlling balance of a walking robot including detecting both the center of gravity and ZMP and revising walking steps based on a predicted ZMP.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664